DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    SVETLANA ZAUGG d/b/a DECORATING DEN INTERIORS and
      OLIVIER ZAUGG d/b/a DECORATING DEN INTERIORS,
                        Appellants,

                                    v.

              MICHAEL VAS NUNES and YULIIA VAS NUNES,
                             Appellees.

                              No. 4D21-482

                              [July 15, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Frank    Castor,    Judge;     L.T.    Case     Nos.
502019SC009411XXXXNB and 502020AP000094CAXXMB.

    Jose D. Sosa of Law Office of Jose D. Sosa, P.C., Palm Beach Gardens,
for appellants.

   Marc S. Dobin of Dobin Law Group, P.A., Jupiter, for appellees.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.